McFarland, J., concurring.
I concur in the judgment; but I dissent from the view that a decree in a divorce case directing the husband to furnish certain support to the wife can be valid only when the parties lived together. I do not think that such is the law, because section 136 of the Civil Code makes no such distinction. Moreover, that section provides that the allowance for maintenance may be made “in an action for divorce” when “judgment for divorce is denied”; and how could there be a bona fide action for divorce while the parties were living together? It is true that in this state there can be no divorce a mensa et thoro; but a decree a mensa et thoro is a very different thing from the mere fact of married people living apart. (Burrill's Law Dictionary, 504.)